e.g.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1,14 and 38-46 are pending in the application. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,14 and 38-46 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-11,16-22 and 24 of U.S. Patent No. US 10,829,477. Although the claims at
issue are not identical, they are not patentably distinct from each other because the compounds of the instant claims and of U.S. Patent No. US 10,829,477 have analogous chemical structures comprising a cyanine dye, QC-1 quencher, amino acid side chain, etc., are formulated into a composition comprising a pharmaceutically acceptable carrier and are used for visualizing a tumor by labeling a protease.
Claims 1,14 and 38-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 and 9-22 of U.S. Patent No. 10,100,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant claims and of U.S. Patent No. US 10,100,037 have analogous chemical structures comprising a cyanine dye, quencher, amino acid side chain, etc., are formulated into a composition comprising a pharmaceutically acceptable carrier and are used for visualizing a tumor by labeling a protease.
Claims 1,14 and 38-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-19 of U.S. Patent No. 10,869,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant claims and of U.S. Patent No. US 10,869,936 have analogous chemical structures comprising a cyanine dye, QC-1 quencher, amino acid side chain, etc., are formulated into a composition comprising a pharmaceutically acceptable carrier and are used for visualizing a tumor by labeling a protease.
Claims 1,14 and 38-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-48 and 51-60 of copending Application No. 17/127,754 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant claims and of copending Application No. 17/127,754 have analogous chemical structures comprising a cyanine dye, QC-1 quencher, amino acid side chain, etc., are formulated into a composition comprising a pharmaceutically acceptable carrier and are used for visualizing a tumor by labeling a protease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618